Mr. Presiding Justice Carnes delivered the opinion of the court. 4. Pleading, § 455*—when error in affidavit of merits is waived. Any error in an affidavit of merits in failing to mention a specific defense is waived where the parties go to trial with no plea on file and there is no objection to proceeding with the case without an issue joined. 5. Judgment, § 8*—when plaintiff not entitled to after default. In case of a default, if the plaintiff undertakes to prove his demand and the evidence introduced shows he has no legal claim against "the defendant, he is not entitled to a judgment. 6. Appeal and error, § 1802*—when case not remanded. Where a judgment is reversed and there can be no recovery, the case will not be remanded.